              Case 1:21-cr-00194-LAK Document 13 Filed 06/25/21 Page 1 of 1




  Federal Defenders                                                                               Southern District
                                                                   52 Duane Street-10th Floor, New York, NY 10007
 OF NEW YORK, INC.                                                           Tel: (212) 417-8700 Fax: (212) 571-0392


 David E. Patton                                                                             Southern Dislricr of New York
  Execu tive Direcror                                                                            Jenn ife r L. Brown
                                                                                                  Atton1c1-in-Charge


                                                  June 25 , 2021                     ,-;-.
                                                                                     USUCSDNY
                                                                                     DOCUMENT


The Honorable Lewis A. Kaplan
United States District Judge
                                                                                     EL ECTRON/CALLY FILED
                                                                                     D V'·
                                                                                     DAT     f"ILEli;j /:): ---~
                                                                                                                t
Southern District of New York
500 Pearl Street
New York, NY 10007

          Re:           United States v. Rickey Johnson
                        21 CR 194 (LAK)

Dear Judge Kaplan:

         With the consent of the Government, I write to request an extension of the deadline for
pretrial motions in the above-referenced matter. The Government has disclosed to the defense
hundreds of videos and photos in reference to this case, and anticipates an additional discovery
production by the end of next week. The exact size of this production is unknown at the filing of
this letter but is expected to include additional video and electronic data. As the Court is aware,
Mr. Johnson is currently incarcerated at the MDC Brooklyn and has limited access to a computer
to review his digital discovery. I need additional time to review the vo luminous discovery and
the anticipated discovery with Mr. Johnson before filing pretrial motions. Therefore, with the
Government's consent, I respectfully request that the Court endorse the following schedule:

                •       Mr. Johnson's pretrial motions due by August 13 , 2021 .
                •       Government response by August 27, 2021 .
                •       Mr. Johnson ' s reply by September 3, 2021.


                                                      Respectfully submitted,


                                                         Isl
                                                     Zawadi Baharanyi
                                                     Assistant Federal Defender
                                                     917-612-2753

cc:       Patrick Moroney
          Assistant United States Attorney
